Title: 62. A Bill for the Restraint, Maintenance, and Cure of Persons not Sound in Mind, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the present directors of the hospital for reception of persons of unsound minds, and their successors, to be chosen when vacancies happen, by joint ballot of both Houses of General Assembly, are hereby constituted a body politic and corporate, to have perpetual continuance, by the name of the Directors of the Hospital, for the maintenance and cure of persons of unsound minds; and by that name may sue and be sued and may, and shall have, and use a common seal; and are enabled to take and hold any estate real and personal, given, or to be given, to the said hospital, or to themselves for the use thereof, so as the annual revenue, or income, of such donations exceed not five hundred pounds, any law or statute to the contrary notwithstanding: and shall, and may, so often as it shall be necessary, choose a president to continue in office until his death, resignation, or  removal. And the said directors, or any seven of them, the president being one, shall, from time to time, ordain regulations for the government of the said hospital, and appoint a keeper and matron thereof, with nurses and guards, when they shall be necessary, and provide for the accommodation, maintenance, and cure of the patients remaining and to be received therein. By warrant to be directed to the sheriff, a Justice of Peace may order to be brought before him any person whose mind, from his own observation, or the information of others, he shall suspect to be unsound and with two other Justices who, at his request, shall associate with him, shall inquire into the state of such person’s mind; and the said Justices shall write down as well what shall appear to themselves, as what shall be testified by witnesses, touching the supposed insanity; and, if two of them adjudge the party to be such a one as ought to be confined in the hospital, and some friend will not become bound, with surety, to restrain, and take proper care of him or her, until the cause for confinement shall cease, the said Justices, or two of them, shall order the insane to be removed to the said hospital, and there received, and, for that end direct a warrant to the sheriff, and a mittimus to the said keeper, transmitting therewith to the latter the examinations of the witnesses, and a relation of such facts as the said Justices shall think pertinent to the subject, to be laid before the directors. The said keeper, immediately after the person removed shall be delivered to him, the receipt of whom he shall acknowledge in a writing signed by him, and given to the sheriff, shall inform the president thereof, who shall require his colleagues to meet so soon as may be; and at such meeting, which shall not be unnecessarily delayed, the directors, if having considered the case, they concur in opinion with the Justices, shall register the insane as a patient; but they may, at any time afterwards, deliver him or her to a friend becoming bound to restrain, and take care of him or her, in the same manner as the Justices might have done. If the directors differ in opinion from the Justices, they shall report the matter to the High Court of Chancery, who shall thereupon award the writ de idiota inquirendo, directed to the sheriff of that county, from whence the person supposed to be insane shall have been removed, and such person shall be put into the custody of the said sheriff, and remain there until the inquisition be taken and returned, and then shall be enlarged, or registered, as the said court shall order. The court of a county, city, or borough, shall refer it to three Justices to examine into the state of mind of an infant child, or ward, in their county, city, or borough,  suggested to such court, by the parent or guardian, to be insane, and upon the report of the said Justices, if the suggestion appear to be true, shall order such insane to be removed, in the manner before directed, to the hospital, where he or she shall be received and registered. The expences of maintaining and endeavouring to cure a registered insane shall be reimbursed out of his estate, if any such there be, and in case of an infant, not an orphan, shall be repaid by the parent, and may be recovered by an action commenced and prosecuted in the names of the directors, who shall account for what shall thus come to their hands. Accounts of expences incurred in execution of this act, as well as for repairing the hospital, and other necessary incidental works and services, shall be audited and discharged in the same manner as other public accounts. The directors shall enlarge every person confined in the hospital, who shall appear to them to be perfectly cured of insanity, and give such person a certificate thereof. A person registered in the hospital, shall, nevertheless, during the time of his or her confinement there, be deemed an inhabitant of that county in which was his or her legal settlement at the time of his or her removal to the hospital.
